Title: From Thomas Jefferson to Albert Gallatin, 26 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Feb. 26. 07.
                        
                        One of the Italian artists whom we brought from Italy, brought with him two marble figures, an Apollo & a
                            Venus, which remain in the custom house of Baltimore, because they demand of him a duty of 160. D. he declares they are
                            the work of a single person, working 4. months, at a dollar a day (whether his own work or not I do not know) and
                            consequently worth but 108. D. first cost. add to this that one is got broken, & irreparable. in what way can the
                            estimate of duties be brought to what is right, which he is willing to pay?
                    